DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long (US 2015/0099231 A1).
With respect to claim 1 Long discloses a modular flare system skid comprising:
a. a base [reference character 88];
b. a flare stack [reference characters 106 and 108]; and
c. a removable module1 [see annotated Fig. below].
                               
    PNG
    media_image1.png
    517
    697
    media_image1.png
    Greyscale

With respect to claim 3 Long discloses that the flare stack is in a plurality of sections [at least reference characters 106 and 108]. 
With respect to claim 5 Long discloses that the ancillary equipment stored on the removable module comprises (at least) a”: knockout drum [reference character 90], a pipe [reference characters 120b, 120e, 98], and a pipe fitting [reference character 102].

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathena (US 2011/0114389 A1).
With respect to claim 1 Mathena discloses a modular flare system skid comprising:
a. a base [reference character 22];
b. a flare stack [reference characters 20]; and
c. a removable module2 [see annotated Fig. below].


    PNG
    media_image2.png
    514
    785
    media_image2.png
    Greyscale

With respect to claim 4 Mathena discloses that the removable module comprises lift points [reference characters 176 and 180].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long (US 2015/0099231 A1) in view of Ayers (US 4,489,665).
With respect to claim 2 Long does not disclose that the base comprises one or more outriggers.
Ayers discloses a portable incineration system that includes a stack [reference characters 112 and 114], mounted on a skid [reference character 140] and outriggers [reference characters 144 and 146] which allow for stabilization and leveling of the skid on a surface [column 2 lines 50-55].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the flare system taught by Long by providing outriggers, as taught by Ayers, in order to allow for stabilization and leveling of the skid on a surface [column 2 lines 50-55 of Ayers].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Long does not explicitly disclose that the module is “removable”, however, a person having ordinary skill in the art would recognize that brackets 92a, 92b, and 92c could be unbolted from the skid if fasteners mount the bracket to the skid or cut from the skid if the brackets are welded to the skid. The examiner notes that Long is silent as to how the brackets are attached to the skid.
        2 Mathena does not explicitly disclose that the module is “removable”, however, a person having ordinary skill in the art would recognize that the module could be unbolted from the skid if fasteners mount the bracket to the skid or cut from the skid if the brackets are welded to the skid.